Citation Nr: 1421754	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for Osgood-Schlatter's disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to July 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for Osgood-Schlatter's disease of both knees, and assigned a 10 percent evaluation for each knee, effective August 19, 2010.

In June 2012, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking increased evaluations for his service-connected bilateral knee disabilities.  In this regard, the Board notes that the last VA examination of the knees was conducted in December 2010.  His statements as to the severity of his disability during his June 2012 hearing, however, suggest a potential worsening of his disability since that examination.

The United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the Board finds it necessary to remand this claim for a new VA examination in order to assess the current severity of the Veteran's bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request that he identify any additional medical treatment he has received for his knee disabilities.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be reflected in the Veteran's VA claims folder.

2.  After the above is completed and the evidence obtained, to the extent available, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his bilateral knee disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  In particular, examination should include all appropriate testing of the knees for objective evidence of instability or subluxation, and for any evidence of limitation of motion.  The examiner should provide a thorough description of the Veteran's symptoms, and clinical findings including observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, and other functional limitations, if any.  The complete claims file must be provided to the examiner for review in conjunction with the examination and the examiner should note that it has been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.  Any and all opinions must be accompanied by a complete rationale.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

